NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 24, 2010
                                   Decided March 25, 2010

                                           Before

                           FRANK H. EASTERBROOK, Chief Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 09‐1651

UNITED STATES OF AMERICA,                       Appeal from the United States District Court
           Plaintiff‐Appellee,                  for the Northern District of Illinois, 
                                                Eastern Division.
       v.
                                                No. 07 CR 60‐1
RUBEN GALARZA,
     Defendant‐Appellant.                       Wayne R. Andersen,
                                                Judge.

                                         O R D E R

       Ruben Galarza pleaded guilty to his role in a cocaine distribution conspiracy that
moved 300 kilograms of cocaine every two weeks, 21 U.S.C. §§ 846, 841(a)(1), and was
sentenced to 151 months’ imprisonment.  Galarza filed a notice of appeal, but his appointed
lawyer has asked to withdraw because he has determined that any appeal would be
frivolous.  See Anders v. California, 386 U.S. 738 (1967).  We invited Galarza to respond to
counsel’s submission, see CIR. R. 51(b), but he did not.  We limit our review to the issues
considered in counsel’s facially sufficient supporting brief.  See United States v. Schuh, 289
F.3d 968, 973‐74 (7th Cir. 2002).
No. 09‐1651                                                                             Page 2

       Counsel tells us that Galarza does not want his guilty plea vacated, and so he
properly omits any discussion of the adequacy of the plea colloquy or the voluntariness of
the plea.  See United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002).   

       Counsel first considers whether Galarza might challenge the district court’s
calculation of his recommended guidelines range.  But any such challenge would be
frivolous.  The district court correctly calculated Galarza’s final offense level to be 34
(accounting for reductions for acceptance of responsibility and the “safety valve”) and his
criminal history category to be I, resulting in a recommended imprisonment range of 151 to
188 months. 

       Counsel next considers whether Galarza might renew his argument that he should
have received a three‐level reduction for acceptance‐of‐responsibility (rather than two)
because he pleaded guilty before trial.  Noting that his plea on the eve of trial made that
reduction unlikely, the district court correctly recognized that the further reduction would
be appropriate only if the government had asked for it, and here it had not.  See United States
v. Deberry, 576 F.3d 708, 710 (7th Cir. 2009), petition for cert. filed, (Oct. 30, 2009)
(No. 09‐7351).  Any such challenge would therefore be frivolous.

        Finally counsel considers whether Galarza might challenge the reasonableness of his
sentence.  The court sentenced him to the bottom of the suggested range, and a sentence
within a properly calculated range is presumed reasonable.   See Rita v. United States, 551
U.S. 338, 347 (2007); United States v. Cano‐Rodriguez, 552 F.3d 637, 639 (7th Cir. 2009). 
Moreover, at sentencing the court considered Galarza’s argument that he should be
sentenced similarly to his coconspirator who received a sentence of 47 months’
imprisonment.  Although the court expressed sympathy with that argument, it concluded
that a sentence at the low end of the guidelines was more appropriate because Galarza’s
crime involved a “staggering” amount of drugs whose impact would be felt both in terms of
gangland murders and kids becoming addicted.  The district court weighed the appropriate
factors under 18 U.S.C. § 3553(a), emphasizing that although a shorter sentence might have
provided adequate deterrence, see 18 U.S.C. § 3553(a)(2)(B), the guidelines sentence would
more adequately reflect the seriousness of the crime and promote respect for the law, id. §
3553(a)(2)(A).  Because the court meaningfully considered the § 3553(a) factors, any
argument challenging Galarza’s sentence would be frivolous.  See, e.g., United States v.
Panaigua‐Verdugo, 537 F.3d 722, 727 (7th Cir. 2008).

     Accordingly, counsel’s motion to withdraw is GRANTED and the appeal is
DISMISSED.